Powell, J.
The plaintiff was driving along a public road practically parallel to the railroad track, near a trestle which marked a low point in the grade. A train coming from either direction would approach the trestle on a down grade, and upon leaving it would have to go up grade. On the day in question, a freight-train came down the grade from the east; and just before the locomotive reached the trestle the engineer threw on steam, or more steam (as undoubtedly was proper, as the up grade was just ahead and it was prudent to preserve the momentum), and the consequent increased puffing of the engine and the escape of steam through the side cocks caused the plaintiff’s mule to run away; and this caused the plaintiff himself to be injured. The plaintiff’s own testimony makes this sort of a case, and it is not necessary to resort to the defendant’s testimony to find its exculpation from liability. For instance, the plaintiff, when asked to “tell what kind of a fuss it [the engine] made,” replied “Why, you all have heard a locomotive running when they pull the throttle open — ‘chug-chug’ — and making a terrible racket blowing out steam.” Again: “The noise this engine made was ‘chug-chug,’ and letting off steam or just like the engineer had let all his steam into it. The first thing that attracted my attention was the engine appearihg in sight about 100 yards off, just before it reached the trestle. The noise began right there. . . As the engine came in sight, I don’t think it was working steam at all, and he just pulled open, as I say, coming down grade, . . and then the throttle was pulled open and it began exhausting steam, and then my mule became scared.”
We all know that it is both usual and necessary for a locomotive engine to puff and “chug-chug,” and exhaust steam. The engineer may coast down the hill with his steam shut off, but he must open the throttle before he reaches the bottom, in order to make the next hill, if his train is long or heavy. The case is controlled by Morgan v. Central Railroad, 77 Ga. 788; Coleman v. Wrightsville & Tennille R. Co., 114 Ga. 386 (40 S. E. 247); Whistenant v. Southern States Portland Cement Co., 2 Ga. App. 598 (59 S. E. 920). Judgment reversed.